DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-2, 5-2, 6-2, 7-2, 8-2, 9-2, 10-2, 15-2, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rashidi (US 2008/0077126) in view of Rieker (US 2008/0033415)
Regarding claims 2, 4-2, 5-2, 6-2, 7-2, 15-2 and 21 Rashidi discloses a method for protecting the esophagus during cardiac treatment (abstract, figs. 6-7) which includes a “tube portion” (148 and any other elements that together form an external surface) with an internal lumen (102) connected to a plurality of fenestrations disposed at regular intervals (128). The fenestrations are both individually and collectively controlled to apply the same degree of suction. The method further includes two sealing features (114, 124) that are inserted into a tubular organ of a mammalian subject for forming reversible seals against the wall of the organ ([0060]-[0063]). The sealing features are balloons, and whatever allows the balloons to be inflated and deflated can be considered inflation/deflation device (e.g. via 104, fig. 6).  The system further includes an RF ablation device for treating the heart (e.g. abstract, fig. 3) and temperature sensors located on the tube (110, 132) which are used to control the output of the thermal ablation device (abstract, see also [0052] and [0058]). Thus the “heating and necrotizing element” is not located on the device inserted into the esophagus. This control is understood to involve increasing or decreasing treatment energy depending on whether the temperature is lower or higher than desired (respectively), as is common in the art. The system further includes a suction pump in communication with the fenestrations ([0063], see also 21 in fig. 2b). With respect to claims 1 and 3, both sets of fenestrations (112 and 128 vs 116, 118, 120 and 122) could be used to apply a vacuum at which point every “port” would be applying vacuum (i.e. the limitation is functional). With respect to claim 2, the vacuum fenestrations (116, 118, 120 and 122) can be 
Rashidi protects the esophagus during cardiac treatment by using a circulated cooling fluid, not by using a vacuum applied by the fenestrations to reduce the dimensions of the esophagus, thus moving it away from the cardiac ablation device as claimed. However, in the technology area of protecting the esophagus during cardiac ablation, physically moving tissue away from a heat source is a common solution to the problem of how to avoid collateral damage to the esophagus. Rieker, for example, discloses a method for protecting the esophagus during cardiac ablation where a tube is provided with a bend and suction fenestrations (fig. 3D) to physically move the esophagus away from the heart during cardiac ablation ([0008]). Rieker discloses the suction apertures draw tissue closer to the physical moving element for additional assurance that the esophagus is spaced from the heart as desired ([0068], [0074]). This step by definition involves evacuating a gas from a volume and degreasing the outer dimension of the organ. Finally, it is noted that Rieker contemplate embodiments of the physical separation device which include cooling ([0067]), which suggests physical dislocation and cooling are known for use together (see MPEP 2144.06(II)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device, method and system of Rashidi to further protect the esophagus from a cardiac heating device by increased physical separation between the esophagus and the heart, as taught by Rieker, including by using the suction pump to remove fluid at a faster rate than it is delivered to cause negative pressure to collapse the walls to a desired degree. The method of Rashidi-Rieker thus includes the step of delivering a cooling fluid to the volume enclosed by the tube, sealing features and 
Regarding claims 8-2, 9-2, 10-2, and 17, neither Rashidi nor Rieker specifically disclose the dimensions of the device or the degree of tissue retraction. However, both devices are used in the esophagus, as is the disclosed invention, and Applicant has not stated that the claimed ranges are critical or produce unexpected results. Therefore, at the time the application was filed it would have been obvious to one of ordinary skill in the art to provide the device, method and system of Rashidi-Rieker with any dimensions and any degree of tissue retraction which would allow the device to be useful to protect the esophagus of a particular patient during a cardiac ablation procedure.
Regarding claim 20, the device of Rashidi-Rieker as discussed above has all the features. Rashidi does not have a deflection catheter. 

Claims 14-2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rashidi in view of Rieker, further in view of Malecki (US 2006/0074410)
Regarding claims 14-2 and 18, neither Rashidi nor Rieker disclose the use of struts to support the esophagus during the application of a vacuum. However, since Rashidi is used to circulate a cooling fluid, it is clear that total blockage of the fenestrations would be detrimental to the operation of the device. Malecki discloses an electrosurgical device which applies suction to tissue and uses at least one strut to prevent complete collapse during use ([0021]). Therefore, at the time the application .  

 Allowable Subject Matter
Claims 3, 4-3, 5-3, 8-3, 9-3, 10-3, 14-3, 15-3, 16-3, 20-3 and 21-3 allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to the disclosed invention is Rashidi, which is a device with fenestrations between two balloons for protecting the esophagus during cardiac ablation. The major difference is that Rashidi cycles a cooling fluid within the esophagus and the disclosed invention applies a vacuum to the esophagus to pull it away from the heart. To that end, the disclosed invention only has suction portions where Rashidi must have fluid delivery ports. The new claim language in claims 3 and 22 requires that the region of the tube between the sealing features is sealed except for the fenestrations which are connected to a vacuum source. Rashidi has fluid delivery ports between the sealing features and so does not read on these claims. It is noted that the examiner considered a different interpretation of Rashidi, where the claimed tube portion is defined as element 100 (fig. 7), where that tube only has suction fenestrations (the fluid delivery fenestrations being located on perforated sac 108). But that interpretation still would not read on the claim because element 100 extends distally past the sealing .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794